      Case 2:15-cv-02604-KJM-CKD Document 85 Filed 09/21/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



DANNY GEROME YOUNG,                          No. 2:15-cv-2604 KJM CKD P

               Plaintiff,
       v.

RODRIGUEZ, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Danny Gerome Young, CDCR # C-53235, a necessary and material witness in a settlement
conference in this case on September 28, 2020, is confined in the California Medical Facility
(CMF), in the custody of the Warden. In order to secure this inmate's attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place
of confinement, on Monday, September 28, 2020 at 9:30 a.m.
                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at the California Medical Facility at (707) 469-6006 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 21, 2020
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
